SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

682
CA 14-01679
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF HAMILTON EQUITY GROUP, LLC, AS
ASSIGNEE OF HSBC BANK USA, NATIONAL ASSOCIATION,
PETITIONER-APPELLANT,

                    V                               MEMORANDUM AND ORDER

JOSEPH A. ABLES, JR., RESPONDENT,
JUAN E. IRENE, PLLC, AND JUAN E. IRENE,
INDIVIDUALLY AND DOING BUSINESS AS THE LAW OFFICE
OF JUAN E. IRENE, ESQ., RESPONDENTS-RESPONDENTS.


RUPP, BAASE, PFALZGRAF & CUNNINGHAM LLC, BUFFALO (R. ANTHONY RUPP,
III, OF COUNSEL), FOR PETITIONER-APPELLANT.

HARRIS BEACH PLLC, BUFFALO (RICHARD T. SULLIVAN OF COUNSEL), FOR
RESPONDENTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered January 15, 2014. The order dismissed the
petition.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs, and the petition is
reinstated.

     Memorandum: Petitioner commenced this proceeding seeking a
turnover order pursuant to CPLR 5225 (b). In a prior action, Supreme
Court awarded petitioner money damages against Juan E. Irene, PLLC
(PLLC) and Juan E. Irene, individually and doing business as the Law
Office of Juan E. Irene, Esq. (respondent), as well as an order of
replevin and a writ of seizure covering any attorneys’ fees that would
be paid by certain clients of the PLLC. Respondent appealed from the
judgment in that action insofar as the judgment awarded money damages
against him, and he appealed from the order insofar as it granted that
part of petitioner’s motion seeking summary judgment against him. We
vacated the judgment and reversed the order “insofar as appealed from”
(Hamilton Equity Group, LLC v Juan E. Irene, PLLC, 101 AD3d 1703,
1703).

     We agree with petitioner that the court erred in dismissing the
petition. The petition sought to recover attorneys’ fees owing to the
PLLC from one of the clients listed in the order of replevin. Our
prior order did not affect the judgment and order entered against the
PLLC. Indeed, we noted that respondent “does not dispute that
                                 -2-                           682
                                                         CA 14-01679

[petitioner] has a security interest in a portion of the attorney[s’]
fees that may be generated by those personal injury cases” (id. at
1704).




Entered:   June 12, 2015                        Frances E. Cafarell
                                                Clerk of the Court